DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 6,457,318) in view of Asfia (US 6,526,775).
	As to claims 1 and 3, Lui teaches an environmental control system 100 comprising:
	an airflow source (BLEED SOURCE in Fig. 1);
	an air cycle machine 102/104 in flow communication with the airflow source and including compressors 110/126 through which the airflow is directed and compressed into a compressed airflow and turbines 122/132;
	a liquid load heat exchanger 124 in flow communication with the turbines 122/132 such that airflow downstream of the turbines 122/132 exchanges thermal energy with a liquid flow at the exchanger 124 to cool the liquid flow (col. 4, lines 25-30);

	Lui does not explicitly teach a condenser and water collector as claimed. However, Asfia teaches that it is known to utilize a condenser 24 disposed downstream of a turbine 16 and upstream of a reheater 22 relative to a turbine output airflow 52 such that a compressed airflow 48 is directed through the condenser 24 for thermal energy exchange with the turbine output airflow 52, thus condensing water from the compressed airflow 48, wherein a water collector 26 is disposed between the condenser 24 and the reheater 22 (Fig. 1). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Lui to include a condenser and water collector as claimed and taught by Asfia because it would allow for the removal of excess water from the airflow (Asfia, col. 4, lines 15-17).
	As to claim 4, Lui discloses a regeneration heat exchanger 114 downstream of compressor 110, such that the compressed airflow flows through the exchanger 114 prior to flowing through the reheater 120 (Fig. 1).
	As to claim 5, Lui discloses a primary heat exchanger 108 disposed between the airflow source and the air cycle machine 102/104.
	As to claim 6, Lui discloses a secondary heat exchanger 112 disposed between the regeneration heat exchanger 114 and the compressor 110.
As to claim 7, Lui discloses the airflow exchanging heat with a ram airflow at exchangers 108 and 112 (Fig. 1).
	As to claim 8, Lui discloses that the turbine output airflow is output to air cooling loads 200/204 after flowing through the liquid load heat exchanger 124.
	As to claim 9, Lui discloses that the liquid flow is output to a liquid cooling load 138 after flowing through the liquid load heat exchanger 124.
	As to claim 10, Lui discloses compressor 110 and turbine 116 disposed at a common shaft 121, as well as compressor 126 and turbines 122/132 disposed at a common shaft 133.
	As to claims 11 and 13-15, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the method as claimed would necessarily result from the normal operation of the modified apparatus of Lui.

Response to Arguments
Applicant’s arguments, see page 6, filed 3/1/2021, with respect to the drawing objection, specification objection, claim objection, and rejection of claims 2-3 under 35 U.S.C. 112 have been fully considered and are persuasive. The objections/rejections have been withdrawn. 
Applicant’s arguments, see page 7, filed with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Asfia (US 6,526,775).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763